DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The examiner reviewing your application at the PTO has changed. To aid in correlating papers in this application, all further correspondence regarding this application should be directed to examiner Carla Myers.
Election/Restrictions
3. Applicant’s election of Group II, claims 15-18 and the combination of each of the 38 miRNAs listed in Table 5 at page 73-74 of the specification, which constitutes “gene signature 1” / “MEL38” in the reply filed on 02 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
4. 	Claims 1-11, 13, and 15-33 are pending.
	Claims 1-11, 13, and 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 15-18 read on the elected invention and have been examined herein to the extent that the claims read on the elected combination of the 38 miRNAs in the MEL38 gene . It is noted that claims    encompass non-elected subject matter of     . Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – see, for example, p. 79. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Objection to Drawings / Objection to the Specification
6. The drawings are objected to under 37 CFR 1.83(a).  The specification describes the figures, for example Figure 6, in terms of particular colors – i.e. “Green sphere” and “Blue cube.” However, the figures have been filed in black and white. Thus, the description of the figures in the specification is not consistent with the drawing and the specification is thereby also objected to.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Appropriate correction is required.	
Improper Markush Grouping Rejection
7. Claims 15-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the microRNAs listed in Table 1 and the microRNAs listed in claims 16 and 18, and combinations thereof, are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs are short non-coding nucleic acids that comprise nucleotides. The fact that the nucleic acids are miRNAs per se or that they comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of being a miRNA or comprising nucleotides alone is not essential to the asserted common activity of being correlated with the occurrence of melanoma, or the stage of melanoma, or responsiveness to treatment for melanoma. Accordingly, while the different miRNAs are asserted to have the property of having an expression level that is correlated with melanoma, or stage of melanoma, or responsiveness to treatment for melanoma, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of having an expression level that is correlated with melanoma, or stage of melanoma, or responsiveness to treatment for melanoma.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	In particular, this rejection may be obviated by amendment of the claims to recite that the at least one microRNA consists of (or a plurality of miRNAs consisting of) hsa-miR-1258, hsa-miR-3131, hsa-miR-1264, hsa-miR-337-5p, hsa-m1R-1269a, hsa-miR-34a-5p, hsa-miR-1302, hsa-miR-3928-3p, hsa-miR-1306-5p, hsa-miR-424-5p, hsa-miR-138-5p, hsa-miR-43 1-5p, hsa-miR-152-3p, hsa-miR-450a-Sp, hsa-miR-1537-3p, hsa-miR-4532, hsa-miR-154-5p, hsa-miR-454-3p,  hsa-miR-1-5p, hsa-miR-4787-3p, hsa-miR-181b-5p, hsa-miR-497-5p, hsa-miR-1910-5p, hsa-miR-520d-3p, hsa-miR-1973, hsa-miR-522-3p, hsa-miR-205-5p, hsa-miR-548a-5Sp, hsa-miR-219a-2-3p, hsa-miR-548ad-3p, hsa-miR-2682-5p, hsa-miR-5481, hsa-miR-27a-3p, hsa-miR-553, hsa-miR-299-3p, hsa-miR-624-3p, hsa-miR-301a-3p, and hsa-miR-764.
Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural phenomenon / naturally occurring product without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and particularly 2106.04(b)II and 2106.04(c) “Examples of Products Lacking Markedly Different Characteristics.”
Regarding Step 1 of the analysis, the claims are directed to the statutory category of a product.
Regarding Step 2A, prong one, the claims recite the judicial exception of a natural phenomenon – i.e., a naturally occurring product. 
 	Pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (June 2013), a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, is not patent-eligible subject matter. Specifically, the Supreme Court held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.” 
Herein, the claims recite nucleic acid molecules, oligonucleotides, probes and primers which hybridize to the 38 elected miRNAs or the complements thereof. The recited nucleic acid molecules, oligonucleotides, probes and primers comprise naturally occurring DNA segments of the genome, and particularly the human genome.  The naturally occurring DNA segments do not have markedly different characteristics from their naturally occurring counterparts because the DNA segments convey the same genetic information. 
Regarding the recitations of oligonucleotides, probes and primers, Applicant’s attention is further directed to In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, Nos. 14-1361, -1366 (Fed. Cir. Dec. 17, 2014). Therein, the Federal Circuit stated that the claimed primers “are not distinguishable from the isolated DNA found patent-ineligible in Myriad,” and that the primers “necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind.”  Id.  The Court also stated that “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”  Id. at 8. In response to Myriad’s position that the primers “have a fundamentally different function than when they are part of the DNA strand,” the Court rejected this position on the basis that the natural DNA performed a similar function to bind to complementary nucleotide sequences.  The Court concluded that a “DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature.”  Id. Thereby, the Court held that the primers did not have a different structure as compared to their full length naturally occurring nucleic acid counterparts and were therefore patent ineligible.
This is in contrast to, for example, particular nucleic acid probes which each have attached thereto a fluorescent reporter group. Such nucleic acid probes do not occur in nature and have markedly different characteristics from their naturally occurring counterparts.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional elements that integrate the recited judicial exceptions into a practical application of the exception(s).
Regarding Step 2B, the next question is whether the remaining elements – i.e., the non-patent-ineligible elements - either in isolation or combination, amount to significantly more than the judicial exception. 
Regarding claims 15 and 16 and the embodiment of an array comprising the nucleic acid molecules, probes or oligonucleotides, the claims do not set forth how the oligonucleotides, nucleic acid molecules or probes are attached to the array. As broadly recited, the nucleic acids may be attached to supports via ionic / affinity interactions. Such interactions do not alter the characteristics of the oligonucleotides over their naturally occurring counterparts. Further, the attachment of nucleic acids to supports / arrays was well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification. See, for example para [0227] and [0249-0259]. Note that paragraph numbering herein is with respect to the published application.
Regarding the recitation in claims 17 and 18 of kits, the packaging of the natural products in a kit does not change their characteristics. The products may exist separately from one another and need not interact with one another in a manner which would change their characteristics from their natural counterparts.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.	
	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 are indefinite over the recitation of “the microRNAs selected from  Table 1.” As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Table 1 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. 
Further, claims 15-18 are incomplete because it is unclear as to what information provided in Table 1 is relied upon to define the microRNAs. For instance, it is unclear as to whether the microRNAs are defined in terms of only the MicroRNA ID or only in terms of the SEQ ID NO. or only in terms of the “MicroRNA Accession” number or a combination of all or one or more of the recited information. To any extent that claims 15 and 17 intend to define the microRNA in terms of only the MicroRNA Accession number,  it is not clear as to what is encompassed by such a limitation. The sequences listed in databases may be modified overtime and there is no fixed meaning for the sequence of the particular miRNAs. It is also unclear as to what particular information included in the miR database is being relied upon to define each miRNA since the accession numbers provide additional information beyond the name and nucleotide sequence of the miRNA. at a GenBank site are continuously updated and modified. 
Claims 15 and 16 are indefinite over the recitation of “nucleotide sequence corresponding to any one or more of the microRNA listed in Table 1.” Corresponding is not an art recognized term to describe the relationship between two nucleic acid sequences.  It is not clear as to whether a corresponding nucleotide sequence refers to the same nucleotide sequence as that set forth in Table 1, or to a nucleotide sequence that shares an unspecified level of sequence identity over all or part of that nucleotide sequence, or to a nucleotide sequence that detects a microRNA having a similar function or expression pattern.  Because the term “corresponding” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to nucleic acid sequences, one of skill in the art cannot determine the meets and bounds of the claimed subject matter.

Claims 15 and 16 are indefinite over the recitation of “medium stringency.” The specification states that medium stringency “includes and encompasses from at least about 16% v/v at least about 30% v/v formamide and from at least about 0.5M to at least about 0.9M salt for hybridisation, and at least about 0.5M to at least about 0.9M salt for washing conditions, or high stringency, which includes and encompasses from at least about 31% v/v to at least about 50% v/v formamide and from at least about 0.01M to at least about 0.15M salt for hybridisation, and at least about 0.01M to at least about 0.15M salt for washing conditions. In general, washing is carried out at Tm=69.3+0.41 (G+C) % [19]=-12.degree. C. However, the Tm of a duplex DNA decreases by 1.degree. C. with every increase of 1% in the number of mismatched based pairs (Bonner et al (1973) J. Mol. Biol. 81: 123). However, this is an example of what constitutes medium stringency and is not a limiting definition of medium stringency. There is no art recognized definition that limits the meaning of “medium stringency” since different laboratories have different interpretations of what may be included by these hybridization conditions. “Medium stringency” hybridization conditions are used in the claims to define the miRNAs that are detected (and whose expression is used to calculate classification scores indicative of melanoma or stage of melanoma). In the absence of a clear and limiting definition in the specification for what constitutes  “medium hybridization” conditions, the metes and bounds of the claimed subject matter is not clear. 
Claims 16 and 18 are indefinite because the claims recite lists of miRNAs but do not recite a conjunction at the end of the list (e.g., an “and” or “or”) so as to indicate whether the list consists of all of the miRNAs or only one of the miRNAs. For example, for list (b) -i.e., the MEL38 miRNA panel -  an “and” should be inserted prior to “hsa-miR-764.”
Claim Rejections - 35 USC § 112(d)
10. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 is drawn to “The molecular array according to claim 15.” However, claim 15 is not limited to only a molecular array. Rather, claim 15 is drawn to “A molecular array or a series of reagents.” Accordingly, claim 16 does not include all of the limitations of claim 15 from which it depends. And thereby is of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (“Targeted miRNA Discovery and Validation Using the nCounter® Platform”. August 2015. nanoString Technologies, available via URL: <nanostring.com/wp-content/uploads/LBL-10112-01_Human_miRNA.pdf>), as evidenced by Van Laar et al (BJC. 23 January 2018. 118: 857-866; cited in the IDS of 4/02/22).
Dennis et al discloses a Nanostring NCounter Human v3 miRNA expression assay that uses nucleic acid capture probes and reporter / detection probes, wherein the capture probes are complementary to and hybridize to 799 human miRNAs (e.g., p. 3 and Figures 2 and 3). The capture probes  / series of reagents comprises nucleic acids that specifically hybridize to and detect each of the elected miRNAs in “MEL38”. 
This fact is evidenced by the teachings of Van Laar (co-authored by the present inventor) which teaches that the expression level of the miRNAs in MEL38 were detected using Nanostring array NCounter Human v3 miRNA (p. 859, col 2 and Table 3).  Further, Van Laar Note evidences the fact that upon ligation of a tag sequence to target miRNAs, followed by hybridization of the capture probes and reporter probes, the hybridization products are immobilized onto beads, thereby forming arrays of immobilized probes. Note that Van Laar is cited only to establish what is inherent to the Nanostring NCounter Human v3 miRNA expression array.
Note also that in view of the open claim language of comprising the presently claimed arrays, series of reagents and kits may include any number of additional nucleic acid molecules, probes, oligonucleotides, probes or primers.  While claims 16 and 18 recite that the “miRNA consist of,” the claims also recite that the molecular array or series of reagents comprises a plurality of nucleic acid molecules, probes or oligonucleotides (claim 16) and the kits comprise detection or capture probes and/or forward or revere primers. Additionally, the list of miRNAs in claims 16 and 18 is open since the claims do not recite an “and” prior to the last listed miRNA for list (b) – i.e., the list of 38 miRNAs that constitutes MEL38.
Regarding claims 15 and 16, the Nanostring NCounter Human v3 miRNA expression assay system of Dennis et al constitutes an array or series of reagents that comprise nucleic acid molecules, nucleic acid probes or oligonucleotides that bind to or are capable of hybridizing under medium hybridization conditions to each of the 38 elected miRNAs in the MEL38 signature. Since the array of probes / series of reagents disclosed by  Dennis comprises probes to detect the expression level of each of the miRNAs in MEL38, the array of probes / series of reagents can be used to detect expression of miRNAs for calculating a classification score indicative of the presence or absence of melanoma in a subject or the stage of melanoma in a subject. The “wherein” clause in the claims constitutes only an inherent property of the expression level of the miRNAs. Since the miRNAs detected by the array / series of reagents of Dennis include the same mIRNAs as the elected combination of miRNAs, they have the same inherent attribute of being useful to calculate a classification score indicative of the presence or absence of melanoma in a subject or the stage of melanoma in a subject.
Regarding claims 17 and 18, the Nanostring NCounter Human v3 miRNA expression system comprises detection or capture probes for the 38 elected miRNAs in the MEL38 signature. Regarding the recitation of “diagnostic kit,” in the absence of any recitation in the claims or any direction in the specification to the contrary, the recitation of kit reads on component parts capable of being assembled or a plurality of elements grouped together as a kit. Accordingly, the word “kit” does not impart any additional special structural or functional features which distinguishes the claimed subject matter over the arrays of Dennis. Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language of “for the diagnosis of a melanoma, assessment of disease stage of melanoma or assessment of disease susceptibility” is a statement of purpose and intended result and does not materially affect the structural properties of the kit or its components. Thereby, the intended use of the kits does not materially distinguish the claimed kits over the arrays of Dennis et al.12. Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor et al (U.S.  Patent No. 6,582,908, 24 June 2003).
Fodor (col. 22, lines 14-59) teaches isolated oligonucleotides immobilized on an array, wherein the oligonucleotides consist of 10 nucleotides, and in combination the oligonucleotides consist of all possible 10-mers. Accordingly, the probes on the array comprises nucleic acids that are capable of biding to under undefined medium stringency conditions to each of the elected miRNAs in “MEL38” or comprise any undefined “functional derivative,” fragment or variant or homologue of a sequence that “correspond” to the miRNAs or has 80% identity to a portion of sequence of the miRNAs. The oligonucleotides can be used as detection or capture probes for the miRNAs or as primers, since they can be extended at the 3’ terminus. In view of the significantly broad language in the claims, the claims encompass arrays, series of reagents and kits comprising essentially any oligonucleotide, probe or primer. 
Further, in view of the open claim language of comprising the presently claimed arrays and series of reagents and kits may include any number of additional nucleic acid molecules, probes, oligonucleotides, probes or primers.  While claims 16 and 18 recite that the “miRNA consist of,” the claims also recite that the molecular array or series of reagents comprises a plurality of nucleic acid molecules, probes or oligonucleotides (claim 16) and the kits comprise detection or capture probes and/or forward or revere primers.
Regarding claims 15 and 16, the “wherein” clause in the claims constitutes only an inherent property of the expression level of the miRNAs. Since the miRNAs that could be detected by the array / series of reagents of Fodor include the same mIRNAs as the elected combination of miRNAs, they have the same inherent attribute of being useful to calculate a classification score indicative of the presence or absence of melanoma in a subject or the stage of melanoma in a subject.
Regarding claims 17 and 18, regarding the recitation of “diagnostic kit,” in the absence of any recitation in the claims or any direction in the specification to the contrary, the recitation of kit reads on component parts capable of being assembled or a plurality of elements grouped together as a kit. Accordingly, the word “kit” does not impart any additional special structural or functional features which distinguishes the claimed subject matter over the arrays of Fodor. Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language of “for the diagnosis of a melanoma, assessment of disease stage of melanoma or assessment of disease susceptibility” is a statement of purpose and intended result and does not materially affect the structural properties of the kit or its components. Thereby, the intended use of the kits does not materially distinguish the claimed kits over the arrays of Fodor. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634